These appeals are prosecuted here by the cities of Brooklyn, Mayfield Heights and Maple Heights (appellants) from a decision of the Board of Tax Appeals (Board) purporting to allocate Cuyahoga County’s undivided local government fund, created by Section 5739.-20 et seq., Revised Code, among all the subdivisions of that county entitled to share in the fund, in precisely the same amounts as previously allocated by the Cuyahoga County Budget Commission (Commission).
Dissatisfied with that body’s determination of their share of the fund, appellants appealed to the Board by naming as appellees and properly serving notices of appeal upon the Commission and only 21 (including Cuyahoga County) of the 61 other subdivisions in that county. (Although named as an appellee before the Board, the city of Lakewood, upon its motion, was dismissed as a party by the Board for failure of proper service of the notice of appeal.)
In this court only those 21 subdivisions named as appellees before the Board, including Lakewood, were named as appel-lees and served with copies of the notices of appeal.
Two motions were filed in these appeals. Lakewood contends that the failure to serve it with a copy of notice of appeal to the board is a jurisdictional defect requiring its dismissal as a party here. The city of Euclid asserts a lack of jurisdiction in this court by reason of appellants’ failure to name as parties-appellees here, as well as before the Board, all the subdivisions entitled to share in the local government fund of Cuyahoga County.